F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              DEC 19 1997
                                 TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 D. JAMES PERROTT MACNEIL,

          Plaintiff-Appellant,
 v.
                                                           No. 97-1142
 THE HONORABLE TOM                                     (D.C. No. 97-D-541)
 WOODFORD, District Court,                                  (D. Colo.)
 Jefferson County Court, Jefferson
 County, Golden, Colorado,

          Respondent-Appellee.


                             ORDER AND JUDGMENT 1


Before BRORBY, EBEL and KELLY, Circuit Judges.


      On March 18, 1997, plaintiff-appellant D. James Perrott MacNeil

("MacNeil") filed a motion for habeas corpus pursuant 18 U.S.C. § 2254, seeking

relief from conditions on his visitation rights with his children imposed by Judge

Tom Woodford ("Judge Woodford") of the Jefferson County, Colorado, District


      1
          After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 36.3.
Court. MacNeil argued that Judge Woodford had deprived him of his

constitutional rights under the First, Eighth, and Fourteenth Amendments. The

United States District Court for the District of Colorado dismissed MacNeil's

motion for lack of subject matter jurisdiction pursuant to Federal Rule of Civil

Procedure 12(h)(3) in an order dated March 28, 1997. MacNeil now appeals, and

we affirm. 1

      Because MacNeil pursued this action as a pro se plaintiff, we liberally

construe his pleadings to the extent that if we "can reasonably read the pleadings

to state a valid claim on which the plaintiff could prevail, [the court] should do so

despite the plaintiff's failure to cite proper legal authority, his confusion of

various legal theories, his poor syntax and sentence construction, or his

unfamiliarity with pleading requirements." Hall v. Bellmon, 935 F.2d 1106, 1110

(10th Cir. 1991). Construing the allegations in the light most favorable to

MacNeil, we view his complaint as raising two causes of action: a petition for

habeas corpus and a claim under 42 U.S.C. § 1983 (damages available to

plaintiffs whose constitutional rights have been violated by a person acting under

color of state law). However, MacNeil cannot prevail under either theory.




      1
        The district court issued an order on May 27, 1997, granting leave to MacNeil to
proceed on appeal.

                                          -2-
      First, it is well settled law that federal habeas relief "has never been

available to challenge parental rights or child custody" determinations by state

courts. Lehman v. Lycoming County Children's Services Agency, 458 U.S. 501,

511 (1982). Under the principles of federalism that provide for separate state and

federal courts, federal courts do not have jurisdiction to consider challenges to

state court orders affecting parental rights and child custody issues. See Id. at

516. Thus, MacNeil cannot collaterally attack Judge Woodford's decision

concerning MacNeil's visitation rights, a state court order, by way of a habeas

corpus petition in federal court. As a result, the federal district court properly

dismissed MacNeil's habeas corpus petition for lack of subject matter jurisdiction.

Second, state court judges acting in their judicial capacity are absolutely immune

from liability under section 1983. Mireless v. Waco, 502 U.S. 9, 11012 (1991).

Thus, the district court properly dismissed MacNeil's 42 U.S.C. § 1983 claim

against Judge Woodford.

      For these reasons, we AFFIRM the federal district court's order.

      The mandate shall issue forthwith.

                                        ENTERED FOR THE COURT



                                        David M. Ebel
                                        Circuit Judge



                                          -3-